Citation Nr: 18100403
Decision Date: 04/11/18	Archive Date: 04/11/18

DOCKET NO. 14-39 158
DATE:	April 11, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Entitlement to increased ratings for bilateral hearing loss, currently rated as 30 percent disabling prior to December 12, 2017, and as 40 percent disabling therefrom; entitlement to an effective date prior to April 24, 2012, for the grant of service connection for tinnitus; and entitlement to an effective date prior to April 24, 2012, for the grant of service connection for bilateral hearing loss are remanded for additional development.
The Veteran had active service from July 1972 to July 1974.
In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge in regard to the earlier effective date issues on appeal.  A transcript of the hearing is associated with the record.
1. Increased Ratings for Bilateral Hearing Loss
The Veteran submitted a claim for entitlement to an increased rating for bilateral hearing loss in August 2015.  In February 2016, the Regional Office (RO) issued a rating decision that reduced his rating for bilateral hearing loss from 30 percent to 20 percent effective December 2, 2015.  The Veteran submitted a timely notice of disagreement as to that decision.  See VA Form 21-0958, Notice of Disagreement, received in March 2016.
In a January 2018 rating decision, the RO restored the Veterans previous 30 percent rating for bilateral hearing loss, and increased the rating to 40 percent effective December 12, 2017.  In so doing, the RO explained, You specified that a 30 percent was the benefit sought on appeal.  This action represents a total grant of the issue sought on appeal; and as such this issue is considered to be fully and favorably resolved.  A review of the VA Form 21-0958 received in March 2016 reveals that the Veteran indeed stated that he was seeking a 30 percent rating on appeal.  However, the statement that the Veteran submitted along with that form clearly indicates that he was seeking not only a restoration of the previous 30 percent rating, but was also seeking the highest rating available.  Thus, the January 2018 rating decision does not represent a total grant of the benefits sought on appeal and did not extinguish the Veterans disagreement with the February 2016 rating decision.  Therefore, the RO is required to issue a statement of the case as to the appeal for increased ratings for bilateral hearing loss.
The Veteran has not been issued the required statement of the case as to the issue of entitlement to increased ratings for bilateral hearing loss.  As a timely notice of disagreement as to the matter has been received, and the Veteran has not otherwise withdrawn the issue, the Board is required to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).
2. Earlier Effective Date Issues
The Veteran seeks entitlement to an effective date earlier than April 24, 2012, for the grant of service connection for bilateral hearing loss and for the grant of service connection for tinnitus.  He contends that an earlier effective date should be granted based on contact he had with VA personnel prior to April 24, 2012.  Specifically, he has reported that he approached personnel at the VA Wood County Community Based Outpatient Clinic (CBOC) in Parkersburg, West Virginia, in 2007 or 2008 to ask for assistance in applying for medical care coverage and compensation benefits for his bilateral hearing loss.  The VA personnel members with whom he spoke provided him with paperwork to complete.  However, the Veteran has since learned that the paperwork provided at that time related only to medical care coverage and not to compensation benefits.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in June 2013; August 2016 Board hearing transcript.
The paperwork that the Veteran reports he submitted to VA personnel in 2007 or 2008 and possibly at other times has not been associated with the record.  The information contained in that paperwork is relevant to the earlier effective date issues on appeal because it might constitute an informal claim for compensation benefits.  Accordingly, the Board finds that the issues must be remanded so that efforts may be made to further identify the VA facility to which the Veteran submitted the paperwork and the approximate dates for those submissions and to obtain and associate with the record any documents so identified.
 
The matters are REMANDED for the following action:
1. Send the Veteran and his representative a statement of the case that addresses the issue of entitlement to increased ratings for bilateral hearing loss, currently rated as 30 percent disabling prior to December 12, 2017, and as 40 percent disabling therefrom.  If the Veteran perfects an appeal to the Board by submitting a timely substantive appeal, the issue should be returned to the Board for further appellate consideration.
2. Contact the Veteran and ask him to identify the approximate dates and locations of his contact with VA personnel regarding his reported applications for VA benefits prior to April 24, 2012.  Inform the Veteran that he may submit directly to VA any such applications or other relevant materials he may have in his possession.
3. Thereafter, contact the VA Wood County CBOC in Parkersburg, West Virginia, and request that it furnish any application for hearing aids, other medical care coverage, or any other VA benefits received from the Veteran in 2007 and 2008.  Contact any other VA facility identified by the Veteran in his response to 2 above and ask the facility to furnish any application or other submission from the Veteran in regard to VA benefits received during the dates identified by the Veteran.  Associate with the record any documents received
All attempts to obtain the records sought must be documented in the record.  The Veteran must be notified of any inability to obtain the requested records, and such notice must also be documented in the record.
4. After the above development, and any additionally indicated development, has been completed, readjudicate the issues remaining on appeal.  If any benefit sought is not granted to the Veterans satisfaction, send the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.  If necessary, return the case to the Board for further appellate review.
 
 
MICHAEL MARTIN
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. J. Anthony, Associate Counsel

